Exhibit 10.7

CAPITAL SUPPORT AGREEMENT

THIS CAPITAL SUPPORT AGREEMENT (this “Agreement”) is made as of February 21st,
2008, by and between Northern Trust Corporation (the “Support Provider”) and The
Northern Trust Company (“TNT”) as securities lending agent on behalf of the Core
Select Securities Lending Cash Collateral Pool (the “Fund”).

W I T N E S S E T H:

WHEREAS, the Fund is a commingled pool maintained for the purpose of investing
cash collateral on behalf of various securities lending clients by TNT as
securities lending agent for which TNT seeks to maintain a stable net asset
value of $1.00 per unit and to value the Fund’s assets on a cost rather than
market value basis, all pursuant to the applicable law (“Applicable Law”);

WHEREAS, the Fund holds notes (“Notes”) issued by Whistlejacket Capital LLC
and/or White Pine Finance LLC (together, the “Issuer”);

WHEREAS, a sale of the Notes under current market conditions is unlikely to
result in the full recovery of the Fund’s investments, and may cause the Fund to
realize losses to the extent that it could no longer maintain a stable net asset
value of $1.00 per unit;

WHEREAS, it is in the interest of the Support Provider and certain of its
affiliates to maintain a stable net asset value for the Fund of $1.00 per unit;

NOW, THEREFORE, in consideration of the above premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Support Provider and TNT
hereby agree as follows:

1. Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:

(a) “Amortized Cost Value” means, with respect to any Eligible Note held by the
Fund, the value of that Eligible Note as determined using the amortized cost
method (“Amortized Cost Method”) in accordance with Applicable Law on the
relevant date.

(b) “Capital Contribution” means a cash contribution by the Support Provider to
the Fund pursuant to this Agreement for which the Support Provider does not
receive any units or other consideration from the Fund.

(c) “Contribution Event” means, with respect to any Eligible Note held by the
Fund, any of the following occurrences:

 

  (i) Any sale of the Eligible Note by the Fund for cash in an amount, after
deduction of any commissions or similar transaction costs, less than the
Amortized Cost Value of the Eligible Note sold as of the date of settlement;

 

  (ii) Receipt of final payment on the Eligible Note in an amount less than the
Amortized Cost Value of that Eligible Note as of the date such payment is
received; or



--------------------------------------------------------------------------------

  (iii) Issuance of orders by a court having jurisdiction over the matter
discharging the Issuer from liability for the Eligible Note and providing for
payments on that Eligible Note in an amount less than the Amortized Cost Value
of that Eligible Note as of the date such payment is received.

The excess of the Amortized Cost Value of the Eligible Notes subject to a
Contribution Event over the amount received by the Fund in connection with the
Contribution Event shall constitute the “Loss” on such Eligible Notes.

(d) “Eligible Notes” means the Notes held by the Fund as portfolio securities on
the date hereof or any securities or other instruments received in exchange for,
or as a replacement of, the Notes as a result of an exchange offer, debt
restructuring, reorganization or similar transaction pursuant to which the Notes
are exchanged for, or replaced with, new securities of the Issuer or a third
party other than Notes or securities which are or become “Eligible Securities,”
as defined in paragraph (a) (10) of Rule 2a-7 promulgated under the Investment
Company Act of 1940, as amended (as amended, “Rule 2a-7”).

(e) “Maximum Contribution Amount” with respect to the Fund means $10,000,000.00.
The Maximum Contribution Amount may be increased at any time as agreed by TNT
and the Support Provider.

(f) “Required Capital Contribution” means for the Fund on the date of any
Contribution Event, a Capital Contribution in an amount sufficient for the Fund
to maintain its net asset value per unit at no less than the Minimum Permissible
NAV, after giving effect to the Contribution Event and all payments received by
the Fund in respect of the Eligible Notes. The net asset value for purposes of
calculating the amount of Required Capital Contribution shall exclude any
account receivable or other asset representing the Support Provider’s
obligations under this Agreement. Minimum Permissible NAV means $0.995 with
respect to the Fund.

2. Covenants of the Fund. The Fund agrees that:

(a) To the extent consistent with the Fund’s interest, TNT shall consult with
the Support Provider with respect to all decisions regarding each Eligible Note
(including, but not limited to, any decision to sell the Eligible Note or to
forgo the right to any payment) prior to the occurrence of a Contribution Event
with respect to that Eligible Note. Nothing in this Agreement shall be construed
to cause the delegation by TNT to any person any authority which is not
permitted to be delegated under Applicable Law.

(b) The Fund will retain any Capital Contribution and not include the Required
Capital Contribution in any income distribution to the Fund’s participants. For
the avoidance of doubt, for purposes of this subparagraph, the withdrawal of the
Fund’s units shall not constitute a “distribution” to Fund participants.

(c) The Fund will promptly sell the Eligible Notes upon the earlier of (i) any
change in the Support Provider’s short term credit ratings such that the Support
Provider’s obligations no longer qualify as First Tier Securities as defined in
paragraph (a) (12) of Rule 2a-7, or (ii) on the business day immediately prior
to the date set forth in subparagraph 3(c)(iii).

3. Contributions to the Fund.

(a) If a Contribution Event occurs prior to the occurrence of a Termination
Event (defined below), the Support Provider will make a contribution to the Fund
in the amount

 

-2-



--------------------------------------------------------------------------------

equal to the least of (i) the Loss incurred as a result of the Contribution
Event, (ii) the Required Capital Contribution, or (iii) the Maximum Contribution
Amount reduced by the amount of any Capital Contribution previously made by the
Support Provider to the Fund.

(b) The Support Provider shall make the Capital Contribution to the Fund not
later than one business day after the occurrence of a Contribution Event, by
12:00 noon, Eastern Time. Each Capital Contribution made hereunder shall be made
in immediately available funds, without deduction, set-off or counterclaim, to
the Fund.

(c) The obligation of the Support Provider to make Capital Contributions
pursuant to this Agreement with respect to the Fund shall terminate upon the
earlier of (such occurrence, the “Termination Event”) (i) the Support Provider
has made Capital Contributions equal to the Maximum Contribution Amount,
(ii) the Fund no longer holds the Eligible Securities, or (iii) 5:00 p.m.
Eastern Time on July 31, 2008.

4. Reliance by the Fund and TNT. The Support Provider acknowledges and consents
to:

(a) TNT’s reliance on the Support Provider’s obligations under this Agreement in
making any determination required under Applicable Law;

(b) For purposes of calculating the Fund’s daily net asset value calculated in
accordance with procedures adopted by TNT in compliance with Applicable Law, the
inclusion of the Capital Contribution that would be payable to the Fund under
this Agreement if all of the Eligible Notes were sold on the date of such net
asset value calculation; and

(c) The inclusion of the Capital Contribution that would be payable to the Fund
under this Agreement if all of the Eligible Notes were sold on the date of such
net asset value calculation in the Fund’s audited or unaudited financial
statements, to the extent required by generally accepted accounting principles.

5. Representations and Warranties. The Support Provider hereby represents and
warrants that:

(a) It is duly organized and validly existing under the laws of the jurisdiction
of its organization or incorporation and, if relevant under such laws, in good
standing;

(b) It has the power to execute this Agreement, to deliver this Agreement and to
perform its obligations under this Agreement and has taken all necessary action
to authorize such execution, delivery and performance;

(c) Such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any contractual restriction binding on or affecting it or any
of its assets;

(d) All governmental and other consents that are required to have been obtained
by it with respect to this Agreement to which it is a party have been obtained
and are in full force and effect and all conditions of any such consents have
been complied with;

(e) Its obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights

 

-3-



--------------------------------------------------------------------------------

generally and subject, as to enforceability, to equitable principles of general
application (regardless of whether enforcement is sought in a proceeding in
equity or at law)); and

(f) It has obtained short-term credit ratings of A-1 from Standard & Poor’s, P-1
from Moody’s Investors Services and F-1 from Fitch Ratings.

6. General.

(a) Neither party may assign its rights under this Agreement to any person or
entity, in whole or in part, without the prior written consent of the other
party.

(b) No waiver of any provision hereof or of any right or remedy hereunder shall
be effective unless in writing and signed by the party against whom such waiver
is sought to be enforced. No delay in exercising, no course of dealing with
respect to or no partial exercise of any right or remedy hereunder shall
constitute a waiver of any other right or remedy, or future exercise thereof.

(c) If any provision of this Agreement is determined to be invalid under any
applicable statute or rule of law, it is to that extent to be deemed omitted,
and the balance of the Agreement shall remain enforceable.

(d) Subject to the next sentence, all notices shall be in writing and shall be
deemed to be delivered when received by certified mail, postage prepaid, return
receipt requested, or when sent by facsimile or e-mail confirmed by call back.
All notices shall be directed to the address set forth under the party’s
signature or to such other address as either party may, from time to time,
designate by notice to the other party.

(e) No amendment, change, waiver or discharge hereof shall be valid unless in
writing and signed by the Support Provider and TNT, as securities lending agent
on behalf of the Fund.

(f) This Agreement shall be governed in all respects by the laws of the State of
Illinois without regard to its conflict of laws provisions.

(g) This Agreement constitutes the complete and exclusive statement of all
mutual understandings between the parties with respect to the subject matter
hereof, superseding all prior or contemporaneous proposals, communications and
understandings, oral or written.

(h) This Agreement is solely for the benefit of the Fund, and no other person
shall acquire or have any rights under or by virtue of this Agreement.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Support Provider has caused this Capital Support
Agreement to be executed this 21st of February, 2008.

 

NORTHERN TRUST CORPORATION By:  

/s/ William R. Dodds

Name:   William R. Dodds Title:   Treasurer 50 S. LaSalle St. Chicago, IL 60603
Attn: William R. Dodds THE NORTHERN TRUST COMPANY, AS SECURITIES LENDING AGENT
ON BEHALF OF THE CORE SELECT SECURITIES LENDING CASH COLLATERAL POOL By:  

/s/ Mark J. VanGrinsven

Name:   Mark J. VanGrinsven Title:   Senior Vice President 50 S. LaSalle St.
Chicago, IL 60603 Attn: Mark J. VanGrinsven

 

-5-